                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  PETER V. BALESTRERI, et al.,                    Case No. 19-cv-08429-VC
                Plaintiffs,
                                                  ORDER GRANTING MOTION FOR
          v.                                      EXTENSION
  FORD MOTOR COMPANY, et al.,                     Re: Dkt. No. 17
                Defendants.

       The motion for an extension is granted. Ford’s reply brief is due February 21, 2020. The
hearing remains set for February 27, 2020.
       IT IS SO ORDERED.

Dated: February 14, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
